Citation Nr: 0725398	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-40 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder, to include hypermetropia and conjunctivitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1954 to 
November 1954.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico that denied the appellant's attempt to reopen his 
claims of entitlement to service connection for bilateral 
hearing loss and an eye disorder.  The RO also reopened and 
denied a claim for service connection for a psychiatric 
disorder in that rating decision.

The Board remanded the case for additional development in 
October 2006.  The case has now been returned to the Board 
for appellate review.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an eye disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision, in October 2003, that denied 
service connection for bilateral hearing loss; the appellant 
was notified of the denial, but he did not appeal.

2.  The evidence received since the October 2003 Board 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

3.  The RO denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder (nervous 
condition) in a rating decision issued in February 1956; the 
appellant was informed of the denial that same month, but he 
did not appeal.

4.  The evidence received since the February 1956 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision that denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

2.  The evidence received subsequent to the October 2003 
Board decision is not new and material, and consequently does 
not serve to reopen the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The February 1956 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2006).

4.  The evidence received subsequent to the February 1956 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his hearing loss and 
psychiatric disorder new and material evidence claims in 
correspondence dated in January 2007; this letter was sent 
pursuant to the Board's October 2006 remand.  In the January 
2007 letter, the RO informed the appellant about what was 
needed to reopen his claim for service connection for 
bilateral hearing loss.  The RO also informed the appellant 
about what was needed to reopen his claim for service 
connection for a psychiatric disorder.

In particular, the January 2007 letter informed the appellant 
of what constituted new and material evidence, why each one 
of his claims had previously been denied and what was needed 
to reopen each claim.  The appellant was informed of the 
evidence and information needed to establish entitlement to 
service connection for hearing loss and for a psychiatric 
disorder, the underlying claims.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for either one of these two 
claims.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled." 
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any such late 
notice requires remand to the RO.  Nothing about the evidence 
or any response to any notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 
2006) or the implementing regulations found at 38 C.F.R. 
§ 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
in a letter dated in January 2007, because the new and 
material claims are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The appellant submitted his claims to reopen in November 
2003.  The pertinent regulations require that evidence raise 
a reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

Proper analysis of the question requires a determination of 
whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

A.  Hearing loss claim

The appellant's claim for service connection for hearing loss 
was originally denied in a September 2001 rating decision.  
The appellant appealed and his bilateral hearing loss service 
connection claim was denied by the Board in a decision issued 
in October 2003.  The appellant did not appeal that denial by 
the Board.  The October 2003 Board decision, therefore, 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the Board in reaching its October 
2003 decision included the appellant's service medical 
records; a DD Form 214; a VA Form 8-526 submitted in August 
1955; a VA For 21-526 submitted in July 1977; VA medical 
inpatient and outpatient treatment reports dated between 1956 
and 2002; the reports of private medical treatment rendered 
in 2002; the reports of VA medical examinations conducted in 
December 1955, April 1956, and November 2001; the transcript 
of the testimony presented by the appellant at a March 1956 
personal hearing at the RO; the December 1979 decision of the 
Army Discharge Review Board; the June 2002 report from a 
private audiologist; and various statements submitted by the 
appellant and his representative.  While the appellant's 
current VA treatment records reflect that, as of December 
1998, the appellant had been diagnosed with hearing loss, 
there is no competent medical opinion of record to establish 
any etiological nexus between that hearing loss and any 
incident of the appellant's military service.

The evidence added to the claims file after the October 2003 
Board decision denial only includes the appellant's November 
2003 claim to reopen and various written statements submitted 
by the appellant and his representative.

Review of the all of the evidence of record fails to reveal 
any competent medical opinion that establishes the existence 
of nexus between the appellant's current hearing loss and any 
incident of his military service.

The specified basis for final disallowance of the appellant's 
claim for service connection for bilateral hearing loss was 
that the evidence failed to show the existence of any nexus 
to service.  There was no showing of a chronic hearing loss 
disability in service.  In fact, bilateral hearing loss was 
not clinically shown until 1998, many years after the 
appellant was separated from military service.  

The appellant contends that, as a result of his military 
service, including the firing of a weapon next to his head, 
he incurred bilateral hearing loss.  However, there is no 
indication in the competent medical evidence of record that 
any incident of service is the etiologic cause of the 
appellant's current hearing loss.  For the Board to conclude 
that the appellant has bilateral hearing loss that is due to 
something that occurred during service, as evidenced by the 
surmise of the appellant, would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board concludes that the items of evidence submitted 
since the October 2003 Board decision are not "new" 
because, while they are pertinent to the claim, they were 
either already previously of record or merely an 
iteration/reiteration of prior contentions and arguments.  
However, even if the evidence added to the record was 
"new", Board must conclude that such is not "material" 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  Rather it merely confirms that 
the appellant diagnosed with hearing loss that he blames on 
service.  This evidence does not address or contradict the 
reasoning offered in support of the October 2003 Board 
decision.  It has no bearing on the issue of service 
connection for any hearing loss and therefore, is not 
material.  See Shoop v. Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has hearing loss as a result of his service.  These 
statements are not competent evidence of a nexus between 
service and the current hearing loss.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.  The same 
holds true for the appellant's representative.

The Board finds that the evidence submitted subsequent to the 
October 2003 Board decision does not provide relevant 
information as to the question of whether the appellant 
experiences hearing loss pathology as a result of any 
incident of service, including exposure to acoustic trauma.  

As none of the evidence added to the record since the Board's 
October 2003 decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of any hearing loss that is 
related to service, the Board concludes that the evidence of 
record added since the October 2003 Board decision does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for bilateral 
hearing loss.  Therefore, the Board's decision in October 
2003 remains final, and the claim is not reopened.

B.  Psychiatric disorder claim

The appellant's claim for service connection for a 
psychiatric disorder (conversion disorder) was originally 
denied in a February 1956 rating decision.  The appellant was 
notified the same month and did not appeal.  The February 
1956 rating decision, therefore, represents the last final 
action on the merits of that claim.  Glynn v. Brown, 6 Vet. 
App. 523 (1994).  

The evidence considered by the RO in reaching its February 
1956 denial included the appellant's service medical records; 
a DD Form 214; a VA Form 8-526 submitted in August 1955; the 
reports of VA medical treatment rendered in January 1956; the 
report of the VA medical examination conducted in December 
1955; and various statements submitted by the appellant and 
his representative.

The evidence added to the claims file after the February 1956 
RO rating action includes the appellant's November 2003 claim 
to reopen; the reports of VA examinations conducted in April 
1956, and November 2001; the transcript of the testimony 
presented by the appellant at a March 1956 personal hearing 
at the RO; a VA Form 21-526 submitted in July 1977; the 
December 1979 decision of the Army Discharge Review Board; 
the reports of VA medical treatment rendered between 1976 and 
2002; the June 2002 report from a private audiologist; and 
various written statements submitted by the appellant and his 
representative.

Review of the appellant's VA and private medical records 
dated between 1956 and 2002 fails to reveal any competent 
medical opinion that establishes the existence of any 
psychiatric condition.  

The specified basis for final disallowance of the appellant's 
claim for service connection for a nervous condition was that 
the evidence failed to show that the appellant's conversion 
disorder was caused by, or made worse by, any incident of 
service.  The appellant contends that, as a result of his 
military service, he incurred psychological damage.  However, 
there is no indication in the competent medical evidence of 
record that any such pathology currently exists.  For the 
Board to conclude that the appellant has a psychiatric 
disorder that is etiologically due to some incident of 
service, as the appellant contends, would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  However, the Board also concludes 
that such is not "material" because it does not relate to 
an unestablished fact necessary to substantiate the claim.  
Rather it merely confirms that the appellant is not diagnosed 
with any psychiatric condition that is etiologically related 
to his military service.  This evidence does not address or 
contradict the reasoning offered in support of the February 
1956 rating decision.  It has no bearing on the issue of 
service connection for any psychiatric disorder and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that he 
has a nervous condition as a result of his service.  These 
statements are not competent evidence of a diagnosis of any 
psychiatric disorder.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant has not shown that 
he has the requisite competence.  The same holds true for the 
appellant's representative.

The Board finds that the evidence submitted subsequent to the 
February 1956 rating action does not provide relevant 
information as to the question of whether the appellant 
experiences psychiatric or psychological pathology as a 
result of any incident of service.  

As none of the evidence added to the record since the 
February 1956 rating action, either by itself or in the 
context of all the evidence, both old and new, is competent 
medical evidence reflecting the existence of any psychiatric 
or psychological or nervous condition related to any incident 
of service, the Board concludes that the evidence of record 
added since the February 1956 rating action does not 
constitute new and material evidence sufficient to reopen the 
appellant's claim for service connection for a psychiatric 
disorder.  Therefore, the February 1956 rating decision 
remains final, and the claim is not reopened.


ORDER

New and material evidence not having been received to reopen 
either one of the claims of entitlement to service connection 
for bilateral hearing loss and a psychiatric disorder, the 
benefits sought on appeal are denied.`



REMAND

The appellant's claim for service connection for a right eye 
disorder (hypermetropia and conjunctivitis) was originally 
denied in a June 1978 rating decision.  The appellant was 
notified the next month and did not appeal.  The June 1978 
rating decision, therefore, represents the last final action 
on the merits of that claim.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The June 1978 denial was confirmed and continued by 
the RO in rating decisions denying the reopening of that 
claim issued in October 1979, February 1981, June 1981, 
September 2001, and April 2002; the Board upheld the last 
denial of reopening in a decision issued in October 2003.  
The appellant did not appeal the Board decision.  This Board 
action therefore represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for eye disorders.  Evans v. Brown, 9 Vet. App. 273 (1996).

In October 2006, the appeal of this issue was remanded to 
ensure compliance with due process requirements under law.

Having carefully reviewed the record, the Board finds that 
its remand directives of October 2006 have not been completed 
as to this issue.  Because the law requires that the Board 
must ensure that the RO complies with its directives, as well 
as those of the appellate courts, the Board regretfully finds 
that it must again remand this appeal to the Appeals 
Management Center (AMC) in Washington, DC to ensure 
compliance with applicable law.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (Holding that compliance by the Board or 
the RO with remand directives is neither optional nor 
discretionary, and where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).

The appellant is seeking to reopen his claims of entitlement 
to service connection for an eye/vision disorder.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that VA's 
duty to notify a claimant seeking to reopen a claim included 
advising the claimant of the evidence and information needed 
to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  (Emphasis added.)  As the January 2007 AMC letter to 
the veteran merely told him that his "claim was previously 
denied for a right eye disorder because no new and material 
evidence was presented" that letter failed to provide him 
with notice as to what was necessary to substantiate the 
element or elements required to establish service connection 
for said eye disorder (the underlying claim), this case must 
again be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his eye disorder service 
connection claim, and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claim on 
appeal, as well as the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for any eye disorder.  
He should also be told to provide any 
evidence in his possession pertinent to 
that claim.  38 C.F.R. § 3.159 (2006).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for an eye disorder, as well 
as what evidence would substantiate his 
petition to reopen the claim.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all pertinent caselaw.  If 
it is determined that new and material 
evidence has been submitted to reopen the 
claim in question, the AMC/RO should 
consider arranging for an appropriate VA 
medical examination.  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The Board has not reviewed this claim with a view towards 
resolution of its merits, and presently expresses no opinion 
as to the outcome of the appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


